Defendant Cornelius J. Ulberg, an alderman of the city of Ann Arbor, received a summons from the State police for exceeding the speed limit near Cadillac, Michigan, and for driving without an operator's license. He did not appear in the recorder's court of the city of Cadillac, as directed by the summons, but wrote to the judge of the recorder's court, and had a telephone conversation with him. Ulberg claims to have been informed by the chief of police of Ann Arbor that his deposit of $25 as a cash bond for appearance in the Cadillac court could be used in payment of his fine and costs. Not having appeared, the judge of the recorder's court of Cadillac issued a bench warrant for the arrest *Page 206 
of Ulberg and placed it in the hands of the State police.
As a result of the telephone conversation, and subsequent to the issuance of the warrant, the judge of the recorder's court of the city of Cadillac wrote defendant a letter, on November 25, 1944, in which he stated:
"When you phoned me, I told you that if you would have the officer in Ann Arbor, Mr. Mortenson, write me that he gave you to understand that the payment of the $25 to him was all that was necessary, I would be glad to have him do so; otherwise, I suggest that you send $16 and that I would then dispose of the matter.
"His letter to me stated that you would appear here on October 17th; and his letter also indicated that he had sent you a copy of his letter to me, stating that you would be here on the 17th day of October.
"This matter must be disposed of not later than the 29th of this month in one of three ways:
"1st. A remittance of $16, $10 for the excessive speed, and $6 for no operator's license;
"2d. A letter from Chief of Police Mortenson of your city, stating that he told you that the payment of $25 was all that you would have to do; and that he did not send you a copy of the letter that he sent to me;
"3d. The bench warrant that I issued must be enforced."
The record contains the following letter, dated November 28, 1944, from the chief of police to the judge at Cadillac:
"We are herewith enclosing your bench warrant against Cornelius Ulberg who was charged with exceeding the speed limit and which warrant was sent *Page 207 
to this department by the Michigan State Police for service.
"Service was not made on this warrant due to the fact that the original warrant against this subject was sent here and Mr. Ulberg was contacted, at which time he posted a $25 bond to guarantee his appearance in your court on or before October 17, 1944. This bond was forwarded to your court in the form of a cashier's check.
"We find that the check was accepted and cashed by your court and as Mr. Ulberg did not appear, it was taken for granted that the bond was forfeited and the case closed.
"We have contacted the prosecuting attorney of this county and it is his opinion and decision that, due to the fact that the check was cashed, that we would not be within our rights to make the service of any other warrant in this case on the above-named person.
"Trusting this is satisfactory, I remain."
Defendant, when later arrested and imprisoned by the sheriff of Washtenaw county, filed a petition and was granted a writ of habeas corpus by the late Honorable George W. Sample, circuit judge of Washtenaw county. Upon the application of Honorable Fred M. Breen, judge of the recorder's court of Cadillac, we granted leave to appeal in the nature of certiorari from the order of the circuit court of Washtenaw county releasing Ulberg on habeas corpus.
Several questions are presented in appellant's brief and in the brief of appellee. The controlling one is whether the circuit court of Washtenaw county could properly exercise jurisdiction in the matter.
The statute, 3 Comp. Laws 1929, § 15227 (Stat. Ann. § 27.2271), relating to habeas corpus, provides: *Page 208 
"It shall be the duty of such court or officer forthwith to remand such party if it shall appear that he is detained in custody, either:
"1. By virtue of process issued by any court or judge of the United States, in a case where such court or judge has exclusive jurisdiction; or
"2. By virtue of the final judgment or decree of any competent court of civil or criminal jurisdiction, or of any execution issued upon such judgment or decree; or
"3. For any contempt specially and plainly charged in the commitment by some court, officer or body having authority to commit for the contempt so charged; and
"4. That the time during which such party may be legally detained has not expired."
Judge Breen contends that Ulberg was in contempt because of his failure to appear in the recorder's court of Cadillac. However, he could not have been adjudged in contempt of court without a hearing. Undoubtedly the judge of the recorder's court had authority to forfeit the bail and issue a bench warrant because of Ulberg's failure to appear. 3 Comp. Laws 1929, § 17177 (Stat. Ann. § 28.902), and 1 Gillespie's Criminal Law  Procedure, § 203.
Since courts speak only through their judgments, orders and decrees, the offer of settlement of the matter is beside the point. Without expressing approval or disapproval of the procedure adopted by the recorder's court of Cadillac, we are forced to the conclusion that it had exclusive jurisdiction over Ulberg; and it was improper for the circuit court of Washtenaw county to interfere with that jurisdiction.
The order discharging Ulberg is vacated and held for naught, and defendant is remanded to the custody of the sheriff of Washtenaw county in accordance *Page 209 
with the mandate of the bench warrant of the recorder's court of the city of Cadillac. Because of the nature of the case, it is ordered that costs in this court shall be taxed against the defendant.
STARR, C.J., and NORTH, CARR, BUTZEL, SHARPE, BOYLES, and REID, JJ., concurred.